DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-12 and 20, drawn to an image reading apparatus for generating image and for transmitting the generated image to an image forming apparatus, an image forming apparatus for obtaining image generated by an image reading apparatus to perform printing and an image processing system having an image reading apparatus and an image forming apparatus to generate image data and to print the generated image data classified in class H04N 1, subclass 00241.
Claims 13-19, drawn to a non-transitory computer readable medium storing a program causing a computer to execute to communicate with an image reading apparatus and an image forming apparatus to enable the image forming apparatus to obtain the image data from an image reading apparatus to perform printing, classified in class H04N 1, subclass 00204.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, subcombination I has separate utility such as “an image reading apparatus that reads an image from a medium; and an image forming apparatus that forms an image on a medium, wherein the image reading apparatus stores a read image read from a medium and transmits identification information identifying the image reading apparatus to a mobile terminal, wherein the image forming apparatus receives the identification information from the mobile terminal and transmits, to the image reading apparatus, a transfer request for transferring the read image read by and stored - 44 -in the image reading apparatus identified by the identification information, wherein the image reading apparatus receives the transfer request from the image forming apparatus and transmits the read image stored in the image reading apparatus to the image forming apparatus, the read image being transmitted after the transfer request is received, and wherein the image forming apparatus receives the read image from the image reading apparatus and forms an image on a medium on a basis of the read image.”, while invention II has separate utility such as “first receiving in which identification information identifying an image reading apparatus is received from the image reading apparatus.".  See MPEP § 806.05(d).
	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
	Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Groups II, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
      Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
      The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
      If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
     Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
/HUO LONG CHEN/            Primary Examiner, Art Unit 2674